DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending. 
Claim Objections
Claims 2, 4, 7, 9, 11, 13, 16 and 19-20 are objected to because of the following informalities:  
Claims 2 and 11 disclose “the CpG ODN is identical to SEQ ID NO: 1”. It would be more appropriate as “the sequence of the CpG ODN is identical to SEQ ID NO: 1” or “the CpG ODN has a sequence identical to SEQ ID NO: 1”, instead.
Claims 4, 7, 13 and 16 discloses a unit for the concentration “ug/ml”. It should be “g/ml” instead. It is also noted that there should be a space between the number and the unit (e.g. 1 g/ml instead of 1g/ml).
Claims 9 and 19-20 discloses a verb “act”. It would be more appropriate as “acts” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 disclose “following cryopreservation”. It is not clear if this limitation intends to point out that the claimed cell population is in state of cryopreserved (i.e. frozen), or the cell population is thawed and in a culture medium. According to the instant specification, the cell population appears to be thawed and then exposed to the CpG ODN and/or IL-12. Clarification is required. 
Claims 1, 5, 10, 14 disclose a transitional phrase “consisting of”. The “consist of” phrase exclude any other element than the element specified. See MPEP§2111.03(II). The claimed product is directed to an isolated population of natural killer cells consisting of CpG ODN, and it is not clear how the claimed population “consists of” CpG ODN. Furthermore, it is not clear if the CpG ODN is in the cell population, i.e. physically inside of the NK cells, or the CpG ODN is in the culture medium comprising the NK cells. Clarification is required. For examination purpose, the phrase is interpreted as “comprising of”.
Claims 4, 7, 13 and 16 disclose a concentration in a unit of “ug/ml” which is understood as “g/ml” (see claim objection above). However, claims 1 and 10 do not particularly teach the presence of a culture medium, and excluded by using “consisting of” language. It is not clear what is the basis of “/ml” in the limitations. Clarification is required. 

Claim 9 discloses “the combination of CpG ODN and IL-12”. There is no antecedent basis for the limitation.
Claim 10 discloses “CpG ODNs”. It is not clear if the plural form of the ODN intends to point out multiple ODNs or it was for “oligonucleotides”. Clarification is required. For examination purpose, the limitation is interpreted as a single species of CpG oligonucleotides.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballas et al. (1996, J. Immunol.)
Ballas et al. teach highly purified NK cell culture (NK1.1+ and NK1.1-) in the presence of CpG ODN for induction of NK cell activity (p.1842, 2nd col.; Fig. 2).
Regarding the limitation directed to “following cryopreservation” (claims 1 and 10), or “no cell in the population has previously been propagated with feeder cells” (claims 1 and 10), these limitations are directed to the process steps being carried out (i.e. product-by-process) or without such a process step (i.e. propagation without feeder cells). Since they do not provide any structural limitation to the claimed cell population comprising NK cells and CpG ODN, they are not considered to provide any patentable weight in determining patentability of the claimed product. Thus, the teaching of Ballas et al. would meet the limitation.
Regarding “the CpG ODN functions as a pathogen associated molecular pattern” in claims 3 and 12, the limitation is directed to the intended purpose of the CpG ODN. However, the limitation does not provide any structure to the claimed invention and thus, does not provide any patentable weight in determining patentability of the claimed product. Since Ballas et al. teach CpG ODN along with NK cells as claimed, the CpG ODN of Ballas et al. would have the same function as the claimed CpG ODN.
Regarding the limitation directed to “said population was expanded from PBMCs” in claim 10, this limitation is a product-by-process limitation that does not provide any structure to the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

1, 3, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivori et al. (2004, PNAS)
Sivori et al. teach an isolated NK cell cultured in the presence of IL-12 and ODN A or ODN B (Fig. 1), the ODN of Sivori et al. is CpG ODN (p.10117, 1st col.).
Regarding the limitation directed to “following cryopreservation” (claims 1 and 10), or “no cell in the population has previously been propagated with feeder cells” (claims 1 and 10), these limitations are directed to the process steps being carried out (i.e. product-by-process) or without such a process step (i.e. propagation without feeder cells). Since they do not provide any structural limitation to the claimed cell population comprising NK cells and CpG ODN, they are not considered to provide any patentable weight in determining patentability of the claimed product. Thus, the teaching of Sivori et al. would meet the limitation.
Regarding “the CpG ODN functions as a pathogen associated molecular pattern” in claims 3 and 12, the limitation is directed to the intended purpose of the CpG ODN. However, the limitation does not provide any structure to the claimed invention and thus, does not provide any patentable weight in determining patentability of the claimed product. Since Sivori et al. teach CpG ODN along with NK cells as claimed, the CpG ODN of Sivori et al. would have the same function as the claimed CpG ODN.
Regarding the limitation directed to “said population was expanded from PBMCs” in claim 10, this limitation is a product-by-process limitation that does not provide any structure to the claimed cell population.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 8-9, 11, 13-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (supra) or Sivori et al. (supra) as applied to claims  above, and further in view of CN101333237 (published on 7/4/2012; English translation attached at the end), Brenner et al. (WO2015/181298) and Gerosa et al. (1993, Cell Immunology).
	Ballas et al. or Sivori et al. teach the subject matter of claims 1, 3, 10, and 12, and thus render them obvious (see above).
	Regarding the CpG ODN having identical sequence as SEQ ID NO:1, Ballas et al. do not teach the limitation.
	CN101333237 YW101 is identical to SEQ ID NO:1 of the instant invention. YW101 activates CD69 in NK cells (Fig. 3B at p.14; p.20; Figure description for Fig. 3). CN101333237 teach that the concentration of YW101 was 3 g/ml (p.22, line 7).
It would have been obvious to a person skilled in the art to use YW101 of CN101333237 in the method of Ballas et al. for the same purpose of CpG ODN taught by Ballas et al. and would replace them with YW101 at the concentration of 3 g/ml for the same purpose with a reasonable expectation of success. This is because one skilled in the art would recognize that YW101 which has an identical sequence as the claimed SEQ ID NO:1 would be an art-recognized alternative CpG ODN for activating NK cells.
Furthermore, it is known in the art that TLK9 agonists activate NK cells according to Gerosa et al. (see abstract), and ODN D-SL03 is known in the art as a TLK9 agonist according to Brenner et al. (p.20, line 27; p.33; ODN D-SL03; “SEQ ID NO: 14”). D-SL03 has an identical sequence as the claimed SEQ ID NO:12.

Regarding the cytokine, IL-12 (claims 5-6 and 15-16), Ballas et al. that the NK cell lytic activity is increased by CpG ODN (Fig. 2), and IL-12 is a well-known activator of NK lytic activity (p.1842, 2nd col. 1st full para.; Fig. 3). Ballas et al. teach that induction of lytic activity by CpG ODN requires IL-12 (Fig. 4). Consistently, Gerosa et al. also teach that IL-12 activates NK cells by directly induce CD69 antigen expression in NK cells (see abstract). Furthermore, Sivori et al. teach the use of IL-12 along with CpG ODN (see Fig. 1).
It would have been obvious to a person skilled in the art to combine IL-12 as an activator of NK cells with CpG ODN taught by CN101333237, Brenner et al. and Gerosa et al. for the same purpose of activating NK cells taught by Ballas et al. or Sivori et al. with a reasonable expectation of success.
	Regarding the limitations of claims 9 and 19, the wherein clause of the limitation is directed to the effects of the combined composition of CpG ODN and IL-12. While the cited references do not particularly teach the limitation, however, the results 
Regarding the limitation directed to the wherein clause of claims 8 and 17, the limitation is directed to the process steps of cryopreserving for a period (i.e. product-by-process) and the result thereof. Since it does not provide any structural limitation to the claimed cell population comprising NK cells, CpG ODN and IL-12, they are not considered to provide any patentable weight in determining patentability of the claimed 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

	It is noted that the above art rejections do not include claims 7, 16, 18 and 20 which require the concentration of IL-12 being 1 μg/ml. The art teaches the concentration of IL-12 for NK cell activation being far less than the claimed concentration. Gerosa et al. teach up to 50 ng/ml of IL-12. Sivori et al. teach 1-2 ng/ml IL-12 (Fig. 1). These concentrations are not overlapping with the claimed concentration, and no prior art teach IL-12 at the claimed concentration for NK cell culture. 
	Thus, claims 7 and 16, and the dependent claims 18 and 20 are free of art.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/           Primary Examiner, Art Unit 1632